Citation Nr: 1033507	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-09 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in July 2007 and June 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In April 2008, the Veteran and his wife testified at a formal 
hearing in front of a decision review officer at the Detroit RO.  
The transcript of the hearing has been reviewed and is associated 
with the claims file.  

In August 2009, the Board remanded these matters to the RO for a 
VA examination.  After accomplishing the requested action to the 
extent possible with respect to the Veteran's initial increased 
rating claim for PTSD, the RO continued the denial of the claim 
(as reflected in the June 2010 supplemental statement of the case 
(SSOC)) and returned that issue to the Board for further 
appellate consideration.  Regarding, the Veteran's service 
connection claim for bilateral hearing loss, the Board finds that 
there has not been substantial compliance with the remand 
directives and that it may not proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing loss 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

The competent evidence of record shows that the Veteran's 
service-connected PTSD was characterized by occupational and 
social impairment with occasional decrease in work efficiency 
although generally functioning satisfactorily as a result of 
sleep disturbance, occasional irritability, infrequent 
flashbacks, avoidant behavior and mild to moderate memory loss; 
there was no evidence of flattened affect, circumstantial, 
circumlocutory or stereotyped speech, difficulty in understanding 
complex commands; impaired judgment or abstract thinking or 
difficulty in establishing and maintaining effective social 
relationships; the Veteran's GAF score ranged from 63 to 65.    


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his possession 
that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23,353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective May 
30, 2008).  Thus, any error related to this element is harmless. 

With respect to the Veteran's increased rating claim, the rating 
decision dated in July 2007 granted the Veteran's claim of 
entitlement to service connection for PTSD; therefore, the claim 
is now substantiated.  As such, the Veteran's filing of an appeal 
as to the rating determination by the RO does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  See 
38 C.F.R. § 3.159(b)(3).  Where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the service-connection claim has been 
substantiated; thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Thus, no further notice is required for 
the initial higher rating for PTSD and the Board finds no 
evidence of prejudicial error in proceeding with final appellate 
consideration of the Veteran's claim at this time.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records, two VA examination reports and a transcript of 
the April 2008 RO hearing.  

The VA examination reports dated in April 2007 and April 2010 
reflect that the examiners conducted a review of the Veteran's 
claims file in addition to obtaining oral history and an 
evaluation of the Veteran with respect to his PTSD symptoms.  The 
examiners documented in detail the claimed symptoms and the 
effect those symptoms have on his occupational functioning and 
daily activities.  Accordingly, the Board concludes that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any 
VA examination undertaken during an appeal is adequate for rating 
purposes).  

As noted in the Introduction, the Board previously remanded this 
issue in August 2009 to obtain a VA examination that assesses the 
current severity of his service-connected PTSD.  The record 
contains an April 2010 VA examination that evaluates the 
Veteran's current manifestations of his PTSD symptoms.  
Accordingly, the Board finds that there has been substantial 
compliance with the August 2009 remand directives.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be considered in 
connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 





II.  Merits of the Claim for an Increased Rating

The Veteran filed a claim for PTSD in September 2006.  The RO 
granted his claim for PTSD and assigned a 30 percent disability 
rating.  The Veteran appeals this decision contending that the 
current disability rating should be higher.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2009).  When 
the evidence is in relative equipoise, the veteran is accorded 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration 
must be given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during the 
pendency of the claim.  Id.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126 (2009).  

The Veteran's service-connected PTSD is presently assigned a 30 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  PTSD is rated pursuant to the General Rating Formula for 
Mental Disorders.  Id.  Under this rating criteria, a 30 percent 
rating requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  The use of such terminology 
permits consideration of items listed as well as other symptoms 
and contemplates the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall level 
of functioning.  The GAF Scale is to be rated with respect only 
to psychological, social, and occupational functioning.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994 (DSM-IV) at 44.  GAF scores range from 1-100 with 
the higher numbers representing higher levels of functioning.  A 
score of 51-60 reflects some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupation, or 
school functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well with some 
meaningful relationships.

The medical evidence of record consists of VA examination reports 
dated in April 2007 and April 2010.  In addition, the Veteran and 
his wife provided additional information about his PTSD symptoms 
during the April 2008 decision review officer hearing.  The Board 
finds that this evidence, the most pertinent of which is 
summarized below, shows that the Veteran's condition as a whole 
more closely approximates the criteria for a 30 percent 
disability rating.  

The evidence of record demonstrates that the Veteran has chronic 
sleep impairment, occasional irritability, heightened startle 
response and infrequent flashbacks.  An April 2007 VA examination 
reveals that the Veteran struggles with sleeplessness nightly.  
During the April 2010 VA examination, the Veteran denied problems 
falling asleep, but he wakes up three to four hours after falling 
asleep and he has a difficult time returning to sleep.  The 
Veteran denied nightmares or intrusive thoughts regarding combat 
stressors.  The April 2007 VA examiner noted that the Veteran was 
readily startled in response to loud noises and he can become 
agitated and very angry with little or no clear provocation.  He 
has occasional autonomic triggering in response to loud noises 
and in the presence of reminders of the war (i.e., in the form of 
news coverage regarding the current war effort).  The Veteran 
avoids situations or events that remind him of his combat 
experiences, for example he avoids watching the news.  The April 
2007 VA examiner noted that the frequency of the Veteran's 
symptoms were low, not daily, but at least weekly.  Intensity of 
symptoms was moderate, about five out of a possible ten and 
duration was brief.  

The VA examinations in April 2007 and April 2010 reveal that the 
Veteran had impaired concentration and mild to moderate memory 
loss.  The VA examiner in April 2007 noted that the Veteran's 
concentration and mental manipulation of information was mildly 
to moderately impaired.  He was unable to serial 7's or spell a 
word forward and backward during both VA examinations.  The April 
2010 VA examiner attributed the Veteran's memory loss to possibly 
age-related decline.  During the April 2007 examination, the 
Veteran was cooperative, friendly and relaxed.  His mood was even 
and somewhat bland.  His affect was constricted.  The Veteran was 
intact to person, place and time.  The April 2007 VA examiner 
noted that the Veteran had paucity of ideas, poverty of thought 
and his reasoning was significantly concrete in character.  
However, the April 2010 examiner determined that the Veteran's 
thought process and content were unremarkable.  In addition, the 
April 2010 VA examination indicated that the Veteran's affect was 
normal and his mood was good.  Both examiners determined that the 
Veteran's impulse control was good with no episodes of violence.  

The evidence of record shows that the Veteran did not have 
delusions, hallucinations, or obsessive or ritualistic behavior.  
The Veteran did not demonstrate inappropriate behavior.  The 
April 2007 VA examination reveals that the Veteran did not have 
panic attacks, homicidal thoughts or suicidal thoughts.  The 
Veteran denied having anxiety and depression during the April 
2010 VA examination. 

The Board notes that the Veteran has some impairment in social 
and occupational functioning.  The evidence of record shows that 
the Veteran is not currently employed.  He worked for General 
Motors as a foundry and he retired in 1988 based on eligibility.  
During the April 2007 VA examination, the Veteran reported that 
he participated in a program for retired workers at General 
Motors that involved exercising and other activities.  He also 
indicated he does a little electric work in his spare time (he is 
a trained electrician).  He also is able to take care of things 
around the house.  The April 2007 VA examination reveals that the 
Veteran and his wife used to travel, but this has been reduced as 
they have become older.   The evidence shows that the since the 
Veteran's evaluation in 2007, he has engaged in various 
recreational activities and he experienced minimal interference 
attributed to his PTSD.  However, his recreational activities 
have been limited by his nonservice-connected arthritis.  The 
April 2007 VA examiner noted that the Veteran's occasional 
autonomic triggering interrupts his activities and functions and 
this reduces his quality of life.   

In reference to social relationships, the April 2007 VA 
examination shows that the Veteran had difficulty experiencing 
and expressing warm and affectionate feelings.  The examiner 
determined that the Veteran's PTSD symptoms have mild adverse 
impact on his relationships with others, including family 
members.  The evidence of record reveals that the Veteran has 
been married to the same spouse for approximately 58 years.  They 
are satisfied with the relationship, although there have been 
some difficulty at times, particularly early on after the Veteran 
returned from combat.  The Veteran has four adult children and 
numerous grandchildren and great-grandchildren.  He reported in 
April 2010 that he continues to remain actively involved in the 
lives of his children and he has been able to maintain close 
relationships with people outside of his immediate family.  The 
Veteran finds connections with others through his local church.  
The examiner in April 2010 found that the Veteran's PTSD symptoms 
have had a minimal impact on his relationships over the past few 
years.  However, when he recollects his experience during the 
Korean War, he tends to isolate himself from others for a brief 
period of time.  

Based on the evidence discussed above, the overall symptomatology 
associated with the Veteran's PTSD does not more closely 
approximate the scheduler criteria for the next higher disability 
rating of 50 percent.  The evidence shows that the Veteran's PTSD 
symptoms are manifested by chronic sleep impairment, occasional 
irritability, infrequent flashbacks, avoidant behavior and mild 
to moderate memory impairment which results in mild occupational 
and social impairment.  The evidence does not show that that the 
Veteran's symptoms demonstrate occupational and social impairment 
with reduced reliability and productivity.  In addition, the 
Veteran's symptoms are not manifested by flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty understanding complex 
tasks, impaired judgment or impaired abstract thinking.  There is 
also no indication in the record that the Veteran has difficulty 
establishing and maintaining effective relationships.  Thus, the 
Board has determined that the evidence of record shows that the 
Veteran's condition as a whole more closely approximates mild to 
moderate symptoms consistent with a 30 percent disability rating.  

The Board notes that the VA examinations and treatment records 
show that the Veteran's GAF score ranged from 63 to 65 during the 
appeal period. A GAF score between 61 and 70 shows some mild 
symptoms or some difficulty in social or occupational 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  The Board recognizes 
that while a GAF score may be indicative of a certain level of 
occupational impairment, it is only one factor in determining the 
Veteran's degree of disability.  See Bowling 
v. Principi, 15 Vet. App. 1, 14 (2001).  In light of his overall 
disability picture including symptoms reported in the VA 
examinations, the Board has determined that the Veteran's 
disability picture more closely approximates a 30 percent rating.  

The Board has considered whether staged ratings are appropriate.  
The evidence of record shows that the Veteran's PTSD symptoms 
have not fluctuated materially during the course of this appeal.  
As such, a staged rating is not warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In sum, the criteria for a disability rating in excess of 30 
percent for the Veteran's service-connected PTSD have not been 
met.  The preponderance of the evidence is against an evaluation 
in excess of 30 percent for PTSD.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant an 
evaluation in excess of 30 percent for the Veteran's service-
connected PTSD.

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009).  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected PTSD is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule for a 
mental disorder shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  The 
evidence does not show that his PTSD has caused marked 
interference with his employment, necessitated frequent periods 
of hospitalization or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  Under 
these circumstances, and in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD is denied.
REMAND

Unfortunately, after a review of the record, the Board concludes 
that a remand for further development is necessary with respect 
to the issue of entitlement to service connection for bilateral 
hearing loss.  

In this regard, the Board remanded the issue in August 2009 to 
provide the Veteran with a VA examination and a nexus opinion for 
his bilateral hearing loss disorder.  The examiner evaluated the 
Veteran's hearing loss and provided the opinion that the 
Veteran's bilateral hearing loss was less likely as not due to 
military service.  However, the examiner's rationale only 
discussed the Veteran's right ear hearing loss.  Furthermore, the 
examiner did not address the Veteran's statement that his hearing 
loss began during military service.  See private audiologist 
letter dated in October 2007.  The Board notes that the probative 
value of a medical opinion comes from a factually accurate, fully 
articulated, and sound reasoning for the conclusion.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the 
foregoing, the Veteran should be provided with another VA 
examination and opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination for 
the purpose of ascertaining the etiology of 
any hearing loss.  The claims file, including 
a copy of this REMAND, must be made available 
to the examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the examination.  
The examiner should perform any medically 
indicated testing.  After reviewing the record 
and examining the Veteran, the examiner should 
specify the nature of any bilateral hearing 
loss found on examination and provide an 
opinion as to whether any hearing loss found 
on examination is at least as likely as not 
(i.e., a 50 percent or more probability) 
etiologically related to active military 
service to include any acoustic trauma due to 
noise exposure.  The examiner should provide a 
complete rationale for all conclusions 
reached.  As part of the rationale, the 
examiner is asked to address the Veteran's 
statements that his hearing loss began during 
active military service.

2.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss, based on a review of 
the entire evidentiary record.  If the benefit 
sought on appeal remains denied, the RO should 
provide the Veteran and his representative 
with a supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedure, the case should be returned to the 
Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


